Title: General Orders, 13 March 1800
From: Hamilton, Alexander,North, William
To: 

Adjutant General’s Office [New York], March 13th 1800.
Complaints having hitherto been made respecting the issue of salt and fresh provisions to the troops, recurrence is to be had to the general order of June 15th 1799, in which is declared the opinion of Major General Hamilton, that the pretension of some contractors to issue either salt or fresh meat at their discretion, is unfounded; and that, without an express declaration in the contract, to the contrary, that the option is reserved to the public; and where, also, it is directed, that except in situations which do not admit of it, fresh meat will be furnished five days in the week, as the general rule leaving, however, the liberty to the commanding officers of corps and posts, to vary this proportion in such manner as may be most satisfactory to those under their command, and with reasonable accommodations to peculiar circumstances.
By the general order of May 26th. 1799, it is directed that whenever supplies thereof shall be on hand, that there shall be issued to the troops, vinegar, at the rate of two quarts for every hundred rations. The commanding officers of posts and garrisons will take care that rations of this article, so necessary to the health of the men under their command be duly drawn for; and it is expected, that the different contractors will not neglect to provide sufficient supplies for its regular destribution.
The advertisement of deserters having in some instances been attended with too large an expense, it is directed that these advertisements in future be inserted in only one newspaper, and be continued for only six weeks.
When stoppages of pay form part of the sentences of a court martial, the regimental paymaster, or officer acting as such, is considered as particularly responsible that they are duly made.

William North,Adjutant General.
